NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50153

                Plaintiff-Appellee,             D.C. No.
                                                3:18-cr-04688-LAB-1
 v.

STEVEN DIAZ,                                    MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Steven Diaz appeals from the district court’s judgment and challenges the

78-month sentence imposed following his guilty-plea conviction for importation of

methamphetamine, in violation of 21 U.S.C. §§ 952, 960. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Diaz contends that the district court erred by denying his request for a minor

role adjustment under U.S.S.G. § 3B1.2. We review the district court’s

interpretation of the Guidelines de novo, its factual findings for clear error, and its

application of the Guidelines to the facts for abuse of discretion. See United States

v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc).

      The record reflects that the district court identified the proper factors to

evaluate Diaz’s request for a minor role adjustment. See U.S.S.G. § 3B1.2 cmt.

n.3(C). The district court did not rely on any clearly erroneous factual findings,

see United States v. Graf, 610 F.3d 1148, 1157 (9th Cir. 2010), and permissibly

concluded that Diaz failed to proffer sufficient, credible evidence to demonstrate

that he was “substantially less culpable than the average participant,” U.S.S.G.

§ 3B1.2 cmt. n.3(A). Nor did the district court abuse its discretion by determining

that the substantial amount of methamphetamine Diaz possessed weighed against

granting a minor role adjustment. See United States v. Quintero-Leyva, 823 F.3d

519, 523 (9th Cir. 2016) (factors set forth in the commentary to the minor role

Guideline are non-exhaustive); see also United States v. Hurtado, 760 F.3d 1065,

1069 (9th Cir. 2014), overruled on other grounds by Gasca-Ruiz, 852 F.3d at

1173-74. Under the totality of the circumstances, the district court was within its

discretion to conclude that Diaz was not entitled to a minor role adjustment. See

U.S.S.G. § 3B1.2 cmt. n.3(C).

      Because the criteria for safety valve relief under U.S.S.G. § 5C1.2 and a

                                           2                                     19-50153
minor role adjustment under U.S.S.G. § 3B1.2 are different, it was not inconsistent

for the district court to grant the former but not the latter.

      AFFIRMED.




                                            3                               19-50153